Citation Nr: 0921784	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-37 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.

3.  Entitlement to service connection for hiatal hernia and 
gastroesophageal reflux disease (GERD), as secondary to 
service-connected maxillary sinusitis, inguinal hernia, 
deviated nasal septum, right testicle atrophy or chronic 
tonsillitis.

4.  Entitlement to a rating higher than 10 percent for post-
operative residuals of an inguinal hernia on the right side.

5.  Entitlement to a compensable rating for atrophy of the 
right testicle.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
November 1954 to October 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Regarding the claims concerning whether there is new and 
material evidence, an April 1962 rating decision initially 
considered and denied the claim for service connection for an 
acquired psychiatric disorder (originally adjudicated as a 
conversion reaction).  A slightly more recent September 1965 
rating decision considered and denied the claim for service 
connection for a low back disorder.  And a July 1970 Board 
decision and an August 2002 RO decision denied the Veteran's 
subsequent petitions to reopen this claim.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDINGS OF FACT

1.  The Veteran's post-operative inguinal hernia of the right 
side is manifested by painful scrotal sacs, but there is no 
evidence of a current hernia that is irremediable or not 
readily reducible; the Veteran also does not require a belt 
or truss.

2.  The Veteran's right testicle is smaller than his left but 
not truly atrophic; there is no evidence of complete atrophy 
of both testicles. 

3.  The Veteran's GERD was first diagnosed many years after 
his military service ended and has not been related by 
competent medical evidence to his service, including in 
particular to use of oral medications to treat and manage his 
already service-connected disabilities.

4.  The additional evidence received since the April 1962 
rating decision denying service connection for an acquired 
psychiatric disorder is cumulative or redundant of evidence 
already considered in that decision or does not relate to an 
unestablished fact necessary to substantiate this claim or 
raise a reasonable possibility of substantiating this claim.

5.  The additional evidence received since the August 2002 
rating decision denying the petition to reopen the claim for 
service connection for a low back disorder is cumulative or 
redundant of evidence already considered in that decision or 
does not relate to an unestablished fact necessary to 
substantiate this claim or raise a reasonable possibility of 
substantiating this claim.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the post-operative residuals of the right side 
inguinal hernia.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.115b, Diagnostic Codes 7338, 7804 
(2008).

2.  The criteria also are not met for an initial compensable 
rating for the atrophy of the right testicle.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.115b, 
Diagnostic Code 7524 (2008).

3.  GERD was not incurred in or aggravated by service and is 
not proximately due to, the result of, or chronically 
aggravated by a service-connected disability (including, in 
particular, treatment thereof).  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  The April 1962 rating decision that denied service 
connection for an acquired psychiatric disorder and the 
August 2002 rating decision that denied the petition to 
reopen the claim for service connection for a low back 
disorder are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2008).

5.  New and material evidence has not been submitted since 
those rating decisions to reopen these previously denied and 
unappealed claims for service connection.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.



In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2006, prior to the initial adjudication of his claims 
in August 2006.  That letter informed him of his and the VA's 
respective responsibilities in obtaining supporting evidence.  
A second, more recent, letter sent in March 2008 complied 
with Dingess by also apprising him of the downstream 
disability rating and effective date elements of his claims.  

The Board realizes the VCAA letter sent to the Veteran in 
April 2006 does not meet all of the requirements of Vazquez-
Flores, especially since the RO sent that letter prior to the 
Vazquez decision being issued in 2008.  The April 2006 letter 
notified the Veteran that medical or lay evidence must show a 
worsening or increase in severity of his gastrointestinal and 
genitourinary disabilities, but did not also ask him about 
the effect that such worsening or increase has on his 
employment and daily life.  However, he has not alleged that 
this is tantamount to anything more than nonprejudicial, 
i.e., harmless error.  38 C.F.R. § 20.1102.  See also 
Mlechick v. Mansfield, 503 F.3d 1340, 1346 (Fed.Cir.2007) 
(noting a notice error is nonprejudicial if the "fundamental 
fairness of the adjudication" is unaffected).  Indeed, to the 
contrary, in corresponding with VA he has demonstrated his 
actual knowledge of the relevant VA laws and regulations and 
what evidence must be submitted to substantiate his 
increased-rating claim.  He submitted statements in September 
2006 and January 2007 that included descriptions of how his 
disabilities affect his employment and activities of daily 
living.  He is also represented by an accredited Veteran's 
service organization, Puerto Rico Public Advocate for 
Veterans Affairs, which presumably is knowledgeable of the 
relevant VA laws and regulations and competent to assist him.  
So the notice deficiencies will not affect the essential 
fairness of the adjudication and no further development is 
required regarding the duty to notify, especially absent any 
specific claim or pleading by him to the contrary.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  

As for the increased rating claims, the Veteran was examined 
for VA compensation purposes in May 2006.  These examination 
reports are adequate for rating purposes with respect to his 
inguinal hernia and right testicle atrophy, insofar as 
determining the relative severity of these conditions.  
38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The Board finds that the current record contains 
sufficient medical evidence with which to accurately evaluate 
the severity of these disabilities, that is, without the need 
for another examination.  38 C.F.R. § 3.327.

As to the claim for service connection for GERD, the Veteran 
was afforded a VA medical examination in May 2006.  As to the 
petitions to reopen claims for service connection for an 
acquired psychiatric disorder and a low back disability, if, 
as here, the claims at issue have been previously considered 
- and denied, and the Veteran did not timely appeal the 
decision, he is required to present new and material evidence 
to reopen the claims under 38 U.S.C.A. § 5108 before the 
Board's duty to assist is triggered and the Board may proceed 
to evaluate the merits of the claims.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003)  And despite his and his 
representative's contentions to the contrary, since, as will 
be explained, the Board is denying the petitions to reopen 
the claims for service connection for an acquired psychiatric 
disorder and a low back disability, absent the required new 
and material evidence, there is no obligation to schedule the 
Veteran for VA compensation examinations concerning these 
claims unless and until he first satisfies this threshold 
preliminary evidentiary burden.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or the Court.

II.	Increased Rating for a Right Inguinal Hernia

The RO granted service connection for a right inguinal hernia 
in March 1958 and assigned an initial noncompensable (i.e., 0 
percent) rating.  Years later, the Veteran filed for an 
increased disability rating and, in April 1988, the RO 
increased the disability rating to 10 percent.  In this 
current appeal, he is again requesting a higher rating for 
this disablity.  However, for the reasons and bases discussed 
below, the Board finds that 10 percent is still the most 
appropriate disability rating for his right inguinal hernia, 
so this rating must remain in effect.  38 C.F.R. § 4.7.

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Under DC 7338, a noncompensable rating is warranted when the 
hernia is small, reducible, or without true hernia 
protrusion.  A noncompensable rating is also warranted when 
the hernia is not operated upon, but is remediable.  A 10 
percent rating is warranted when the hernia is 
postoperatively recurrent, readily reducible, and well 
supported by a truss or belt.  The higher 30 percent rating 
is warranted when the hernia is small, postoperatively 
recurrent, or unoperated irremediable, not well supported by 
a truss, or not readily reducible.  38 C.F.R. § 4.114, 
DC 7338 (2008).  A note to DC 7338 states that 10 percent 
should be added when there is bilateral involvement provided 
the second hernia is compensable.

The Veteran had a VA medical examination in January 2002.  
The report states that he underwent hernia repair surgery on 
two occasions - in 1956 and 2005.  Since that time, he 
reportedly had experienced only minimal symptoms.  
He complained of pain in both scrotal sacs.  He complained of 
no other symptoms.  Upon examination, his abdomen did not 
show any signs of a recurrent hernia or a ventral hernia.  
The diagnosis was well healed hernia repair.  

The Board finds that the Veteran is not entitled to a higher, 
i.e., 30 percent rating for his disability under DC 7338 
because there is no evidence of record suggesting his hernia 
has recurred since it was surgically repaired in 2005.  38 
C.F.R. § 4.114.  There is no evidence that his hernia is 
unoperated, irremediable or requires a truss or belt for 
support.  Therefore, there is no basis for the next higher 30 
percent rating. 

Alternately, the Veteran's hernia repair can be rated under 
DC 7804 for the associated scarring.  The Court has held that 
the assignment of a particular DC is "completely dependent on 
the facts of a particular case", see Butts v. Brown, 5 Vet. 
App. 532, 538 (1993), and that one DC may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in DC by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  


Under DC 7804, a 10 percent rating is warranted when a scar 
is superficial and painful on examination.  38 C.F.R. § 
4.118.  However, as there is no objective indication of pain 
or tenderness in the scar from his hernia repair surgery, or 
other associated impairment (like limitation of motion or 
function) that might otherwise warrant additional 
compensation, this also does not provide grounds for granting 
his claim.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804 and 
7805,

For these reasons and bases, the Board finds that the overall 
disability picture for the Veteran's postoperative hernia 
residuals does not warrant a rating higher than 10 percent 
under either DC 7338 or DC 7804 (or any of the other codes 
mentioned).  And as the preponderance of the evidence is 
against his claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.	Increased Rating for Right Testicle Atrophy

The Veteran is also seeking a compensable rating for his 
service-connected atrophy of the right testicle.  However, 
for the reasons and bases discussed below, the Board finds 
that a compensable rating is not warranted.

Under DC 7523, complete atrophy of one testicle warrants a 
noncompensable rating.  Complete atrophy of both testicles 
warrants a 20 percent rating, with consideration for special 
monthly compensation (SMC) for loss of use of a creative 
organ.  38 C.F.R. § 4.115(b), DC 7523 (2008).

On VA examination in May 2006, the Veteran complained of pain 
in both scrotal sacs.  The examiner noted the Veteran's right 
testicle was smaller than his left, but also indicated the 
right testicle was not truly atrophic.

The evidence does not show the Veteran has complete atrophy 
of both testicles, for which a 20 percent rating would be 
warranted under DC 7523.  His main symptom is scrotal pain, 
and he is already receiving SMC under 38 U.S.C.A. § 1114(k) 
and 38 C.F.R. § 3.350(a) on account of loss of use of a 
creative organ.  


Therefore, the Board finds that an increased rating for 
atrophy of the right testicle is not warranted as the 
preponderance of the evidence is against the claim, 
in turn meaning there is no reasonable doubt to resolve in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.	Extra-schedular Consideration

The Board also finds that the schedular rating of 10 percent 
for the Veteran's inguinal hernia and noncompensable rating 
for the atrophy of his right testicle are not inadequate, 
such that the claims should be referred to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of extra-schedular 
evaluations.  38 C.F.R. § 3.321(b)(1).  In other words, there 
is no probative evidence these disabilities have caused 
marked interference with his employment - meaning above and 
beyond that contemplated by his schedular ratings, or 
required frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Although the Veteran indicated he has not been employed since 
leaving service in 1957, the Board does not find that this is 
a result of these service-connected disabilities.  Indeed, 
the RO already denied his claim for a total disability rating 
based on individual unemployability (TDIU) in July 2007, 
including on an 
extra-schedular basis, because his claimed inability to work 
had not been attributed to his service-connected 
disabilities.  Instead, his complaints and treatment had more 
concerned conditions that were not service connected, meaning 
unrelated to his military service.  And to the extent he has 
occupational and other impairment as a result of his service-
connected disabilities, according to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  


So the Board does not have to refer this case for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

V.	Service Connection for hiatal hernia and GERD

The Veteran claims that he has a hiatal hernia and GERD from 
the medications that he takes for his various service-
connected disabilities.  However, for the reasons and bases 
discussed below, the Board finds that service connection is 
not warranted.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Service connection on a direct incurrence basis is not 
warranted.  The Veteran's STRs are unremarkable for any 
reports of hiatal hernia or GERD in service, either in the 
way of a relevant subjective complaint or objective clinical 
finding such as a pertinent diagnosis.  Therefore, his STRs 
provide highly probative evidence against his claim.  See 
Struck v. Brown, 9 Vet. App. at 145.  The first diagnosis of 
GERD was in November 2002, 45 years after separation from 
service.  As the GERD was first discovered many years after 
his military service had ended, this also provides compelling 
evidence against his claim.  See Maxson v. Gober, 230 F.3d 
at 1330.

Service connection, as mentioned, also is permissible on a 
secondary basis for disability that is proximately due to, 
the result of, or chronically aggravated by a service-
connected condition.  See 38 C.F.R. § 3.310(a) and (b); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

But as to secondary service connection, the specifically 
alleged basis of entitlement in this particular instance, 
there is no medical nexus opinion that links, much less 
persuasively, the Veteran's hiatal hernia and GERD 
secondarily to any of his service-connected disabilities.  
McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 
Vet. App. 148, 158 (1998).

To the contrary concerning this purported cause-and-effect 
correlation, the report of the May 2006 VA examination does 
not provide this required medical nexus for this claim.  The 
VA examiner indicated, instead, that the Veteran's GERD is 
most likely secondary to the use of anti-inflammatory drugs, 
which records show the Veteran only takes for his nonservice-
connected disorders, not for any of his service-connected 
disabilities.  Hence, this medical opinion relating his GERD 
to his medication does not support his claim for secondary 
service connection because the medication is not for 
treatment of his service-connected disabilities, as he is 
alleging, rather to treat conditions that are not service 
connected, i.e., unrelated to his military service.  
Moreover, since the VA examiner providing this unfavorable 
opinion reviewed the Veteran's claims file for the pertinent 
medical and other history, and based the opinion on said 
review of the record, the opinion provides compelling 
evidence against the claim for service connection for hiatal 
hernia and GERD - including secondary to the service-
connected disabilities.  See Wray v. Brown, 7 Vet. App. 488, 
493 (1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).  The opinion has the proper factual 
foundation and predicate in the record because it considered 
specifically what the medication is for - as reflected in 
the Veteran's treatment records, and did not rely exclusively 
on his self-reported history, irrespective of the credibility 
or lack thereof of that history.  See, e.g., Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008); Kowalski v. Nicholson, 
19 Vet. App. 171 (2005); and Coburn v. Nicholson, 
19 Vet. App. 427 (2006).

As the record contains no medical nexus opinion etiologically 
linking the Veteran's hiatal hernia and GERD to his military 
service - including by way of any of his already service-
connected disabilities - there is no basis to grant this 
claim.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  See also Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).



In addition to the medical evidence, the Board also has 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that his hiatal hernia and 
GERD are related to his military service, such as a side-
effect of the medications he takes to treat his service-
connected disabilities, as a layman without any medical 
training and expertise, he simply is not qualified to render 
a probative medical opinion concerning this determinative 
issue of the etiology of his hiatal hernia and GERD.  He is 
only competent, for example, to comment on the types of 
symptoms he has experienced, not their cause.  
Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. at 494-95; Jandreau v. Nicholson, 492 F.3d at 
1377; Barr v. Nicholson, 21 Vet. App. at 310; see also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. at 469.

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied.

VI.	Whether New and Material Evidence has been Submitted 
to Reopen Claims for Service Connection for an 
Acquired Psychiatric Disorder and a Low Back Disorder

The Veteran is attempting to reopen these previously denied, 
unappealed claims.  However, for the reasons and bases 
discussed below, the Board finds that new and material 
evidence has not been submitted, so his petitions to reopen 
these claims must be denied.

An April 1962 rating decision denied the claim for service 
connection for an acquired psychiatric disorder (originally 
claimed as a conversion reaction) based on there being no 
medical link between the disorder and the Veteran's military 
service.  He did not appeal that decision, so it became final 
and binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

A September 1965 rating decision denied the claim for service 
connection for a low back disorder because there also was no 
medical link between the disorder and the Veteran's military 
service.  He unsuccessfully petitioned to reopen this claim 
in March 1969 and February 2002.  An intervening July 1970 
Board Decision and an August 2002 RO decision also denied his 
petitions to reopen this claim.   Therefore, those decisions 
are final and binding on him, as well.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.200, 20.302, 20.1103.

The Veteran filed his current petition to reopen his claims 
for service connection for an acquired psychiatric disorder 
and a low back disorder in February 2006.  As support for his 
claims, he has since submitted magnetic resonance images 
(MRIs) of his spine from November and December 2006 and VA 
treatment records from several visits to the mental health 
clinic in 2007.

Before addressing these claims for service connection on 
their underlying merits, the Board must first determine 
whether new and material evidence has been submitted since 
the April 1962 and August 2002 rating decisions that 
previously considered and denied these claims.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  This initial 
determination affects the Board's jurisdiction to adjudicate 
these claims on their underlying merits.  If there is no new 
and material evidence, that is where the analysis ends and 
what the RO may have determined in this regard is irrelevant.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993); and VAOPGCPREC 05-92 (March 4, 1992).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  



When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit 
just for the limited purpose of deciding whether it is new 
and material.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection for an acquired psychiatric disorder 
is the evidence that has been added to the record since the 
final and binding April 1962 rating decision.  And 
considering the basis of that denial, new and material 
evidence would suggest he has a current diagnosis of an 
acquired psychiatric disorder and that this disorder was 
incurred during or aggravated by his military service.  

For his claim for service connection for a low back disorder, 
the evidence to be considered is that added to the record 
since the August 2002 rating decision denying this claim 
(petition to reopen).  This evidence must show that his low 
back disorder was incurred during or aggravated by his 
military service.

Concerning this, as mentioned, since the April 1962 rating 
decision the Veteran has submitted VA psychiatric treatment 
records from 2007.  On the one hand, these records are 
"new" in that they did not exist at the time of the April 
1962 rating decision and, therefore, were not considered and 
could not possibly have been.  However, these additional 
medical records are not also material to the determinative 
issue of whether his psychiatric disorder was incurred or 
aggravated by his military service.  See Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam) (medical records 
describing Veteran's current condition are not material to 
issue of service connection and are not sufficient to reopen 
claim for service connection based on new and material 
evidence.).

Since the August 2002 rating decision concerning his low 
back, the Veteran has submitted MRIs of his spine from 2006.  
This evidence also is new in that it did not exist at the 
time of that prior rating decision and, thus, was not 
considered.  But these records are not also material because 
they do not tend to suggest the Veteran's low back disorder 
was either incurred in or aggravated by his service.

In order to reopen his claims, the Veteran must provide the 
unestablished facts missing from his original claims.  The 
essential basis of the RO's final and binding April 1962 and 
August 2002 rating decisions was the lack of medical nexus 
opinions suggesting these conditions were attributable to his 
military service.  Therefore, because his newly submitted 
statements and evidence still do not contain this required 
medical opinion, they do not provide the unestablished facts 
necessary to substantiate his claims.  His personal 
statements in this regard are not material within the meaning 
of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  Also, to the extent he is 
merely reiterating arguments he made prior to the RO 
previously denying these claims, this is not new evidence.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Hence, none of the additional evidence received since the 
RO's April 1962 and August 2002 rating decisions is both new 
and material to the claims as defined by VA regulation.  
See 38 C.F.R. § 3.156.  Therefore, those decisions remain 
final and binding.  Furthermore, inasmuch as the Veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen these finally disallowed claims, 
the benefit-of-the-doubt doctrine is inapplicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER


The claim for a rating higher than 10 for a post-operative 
inguinal hernia of the right side is denied

The claim for a compensable rating for atrophy of the right 
testicle is denied.

The claim for service connection for hiatal hernia and GERD 
is denied.

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder is denied.

The petition to reopen the claim for service connection for a 
low back disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


